BY THE COURT.
If a warrant of attorney had been given to Mr. Gibson, the gentleman first employed, he would have been exclusively entitled to the attorney’s fees. But this not being the case, the defendant had a right to employ as many attorneys as he pleased; and it appears that the three gentlemen were employed generally, to appear, without any distinction made or contemplated between their duties as counsel and attorney. We can only judge of the nature of their employment, by what they did, and all of them appear equally to have performed the duties of attorneys. All, therefore, are equally entitled to divide the attorneys’ fees.